 

 
Exhibit 10.1






As of June 17, 2010


Combine Buying Group, Inc.
520 Eighth Avenue, 23rd Floor
New York, New York 10018
Attn:  Glenn Spina, Chief Executive Officer


 
Re:
M&T Bank with Emerging Vision, Inc. (the "Borrower")

 
 
Dear Mr. Spina:


Manufacturers and Traders Trust Company (the "Bank") agreed to make available to
the Borrower a Line of Credit (“Line of Credit”) pursuant to which the Borrower
and the Bank entered into that certain Line of Credit Note and Credit Agreement
as same has been subsequently amended (the “Note”).


In connection with the Line of Credit, Combine Buying Group, Inc. (“CBG”)
granted a second lien security interest in its assets (the “Security Interest”)
to the Bank.  You have requested that the Bank release its Security Interest
until such time as CBG’s indebtedness to Combine Optical Management Corp. (the
“Combine Optical Debt”) is satisfied or otherwise terminated.


The Bank has agreed to the above request provided that Borrower and CBG agree to
the following:
1.  
 Borrower hereby agrees to, simultaneous with the execution hereof, make a
payment of $150,000.00 on its Line of Credit outstanding balance and further
agrees to make an additional  payment on September 1, 2010 in the amount of
$150,000.00 on its Line of Credit outstanding balance.

2.  
CBG hereby agrees that, contemporaneous with the satisfaction or termination of
the Combine Optical Debt, CBG will immediately execute a General Security
Agreement on the Bank’s standard form for same granting the Bank a first lien
security interest in all of its assets (the “Collateral”).

3.  
CBG further agrees that it will not grant or allow the imposition of any new
lien, security interest or encumbrance on, or assignment of, the Collateral
other than the current lien of Combine Optical or purchase money security
interests and/or lease security interests incurred in purchasing equipment in
the normal course of business, capped at $250,000.



Upon receipt of your execution hereof and $150,000.00 payment, the Bank will
forward to you a UCC 3 Termination for the only UCC 1 filed by the Bank, in
recordable form which the Bank consents that Borrower, CBG, or its attorneys may
file with the Office of the Secretary of State for the State of New York in
order to terminate the prior UCCs filed by the Bank against CBG, filing numbers
200708130653456 as amended by filing number 201004200207366.  The Bank
acknowledges that time is of the essence with the delivery of the UCC 3 to CBG
as set forth in this paragraph.


Failure by CBG or Borrower to comply with the terms agreed to hereinabove shall
result in an Event of Default under the Note and the loan documents executed in
connection with the Line of Credit and Term Loan Note.


As a further condition hereof, Emerging Vision, Inc., as Borrower, and all
guarantors, of the Line of Credit and Term Loan Note hereby agree that (i)
nothing herein shall in any way affect any payments due under the NON-REVOLVING
LINE OF CREDIT AGREEMENT in the amount of $4,251,921.13 and TERM LOAN NOTE in
the amount of $1,000,000.00 (“Term Loan Note”) executed by Borrower as of March
31, 2010 (collectively, the “Notes”) and that (ii) the security interests,
pledges and assignments granted to Manufacturers and Traders Trust Company by
the Absolute Assignment of Franchisee Notes and Proceeds Due , Assignment Of
Rents and Subleases, Pledge Agreement, and United States Trademark Collateral
Assignment and Security Agreement and any other security documents executed in
connection with the Notes other than the second lien security interest made by
CBG to be released subject to compliance with the terms hereof) (collectively,
the “Security Documents”) remain in full force and effect as set forth therein
and that same continue to constitute a binding first security interest in the
stated assets of each of the undersigned securing the Borrower’s and each of the
undersigned guarantor’s debt to Manufacturers and Traders Trust Company and that
they are unaffected by the execution hereof.


By agreeing to release the CBG security interest in accordance with the terms
hereof, the Bank is not waiving and hereby specifically reserves any and all
rights it may have under the Note, the Term Loan Note, the Security Documents
and any other loan documents executed in connection therewith.


MANUFACTURERS AND TRADERS TRUST COMPANY, a New York banking institution


By:/s/Tamra Postiglione
Name:  Tamra Postiglione
Title:     Vice President


AGREED AND CONSENTED TO BY:


COMBINE BUYING GROUP, INC.


By:/s/Glenn Spina
Glenn Spina, Chief Executive Officer




ACKNOWLEDGED, REAFFIRMED AND AGREED TO BY:
“BORROWER”


EMERGING VISION, INC.


By:/s/Glenn Spina
Glenn Spina, President & Chief Executive Officer

 
 
 

AGREED, CONSENTED TO AND RATIFIED BY:
"GUARANTORS"


OG ACQUISITION, INC.


By:/s/Glenn Spina
Glenn Spina, Chief Executive Officer
 
 


1725758 ONTARIO INC. D/B/A THE OPTICAL GROUP


By:/s/Glenn Spina
Glenn Spina, Chief Executive Officer




VISIONCARE OF CALIFORNIA D/B/A STERLING VISIONCARE


By:/s/Glenn Spina
Glenn Spina, Chief Executive Officer



 
 
 

AGREED, CONSENTED TO AND RATIFIED BY:
"GUARANTORS"


EMERGING BUSINESS BROKERAGE, INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President & Chief Executive Officer



 
EMERGING VISION KING OF PRUSSIA, INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President & Chief Executive Officer



 
EMERGING VISION USA, INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President & Chief Executive Officer



 
EV ACQUISITION, INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President & Chief Executive Officer



 
EV CONTACTS, INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President & Chief Executive Officer



 
INSIGHT IPA OF NEW YORK, INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President & Chief Executive Officer



 
OPTI-CAPITAL, INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President & Chief Executive Officer



 
SINGER SPECS OF WESTMORELAND, INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President & Chief Executive Officer



 
SINGER SPECS, INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President & Chief Executive Officer



 
STERLING OPTICAL OF BAYSHORE, INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President & Chief Executive Officer



 
STERLING OPTICAL OF CHAUTAUQUA, INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President & Chief Executive Officer



 
STERLING OPTICAL OF COLLEGE POINT, INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President & Chief Executive Officer



 
STERLING OPTICAL OF COMMACK, INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President & Chief Executive Officer



 
STERLING OPTICAL OF CP, INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President & Chief Executive Officer



 
STERLING OPTICAL OF CROSSGATES MALL, INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President & Chief Executive Officer



 
STERLING OPTICAL OF GRAND FORKS, INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President & Chief Executive Officer





 
STERLING OPTICAL OF HUNTINGTON, INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President & Chief Executive Officer



 
STERLING OPTICAL OF IVERSON, INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President & Chief Executive Officer



 
STERLING OPTICAL OF JEFFERSON VALLEY, INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President & Chief Executive Officer



 
STERLING OPTICAL OF LAVALE, INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President & Chief Executive Officer



 
STERLING OPTICAL OF NEWBURGH, INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President & Chief Executive Officer



 
STERLING OPTICAL OF ROCKAWAY, INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President & Chief Executive Officer



 
STERLING OPTICAL OF WARMINSTER, INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President & Chief Executive Officer



 
STERLING OPTICAL OF WAYNE, INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President & Chief Executive Officer



 
STERLING OPTICAL OF WEST HEMPSTEAD, INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President & Chief Executive Officer



 
STERLING OPTICAL OF WESTMORELAND, INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President & Chief Executive Officer



 
STERLING OPTICAL OF W.P ROAD, INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President & Chief Executive Officer





 
STERLING U.S.A, INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President & Chief Executive Officer



 
STERLING VISION BOS, INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President & Chief Executive Officer



 
STERLING VISION DKM, INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President & Chief Executive Officer



 
STERLING VISION OF 794 LEXINGTON, INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President & Chief Executive Officer



 
STERLING VISION OF AVIATION MALL, INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President & Chief Executive Officer



 
STERLING VISION OF ANNAPOLIS, INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President & Chief Executive Officer



 
STERLING VISION OF ARNOT MALL, INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President & Chief Executive Officer



 
STERLING VISION OF BEAVER DAM, INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President & Chief Executive Officer



 
STERLING VISION OF BLASDELL, INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President & Chief Executive Officer







 
STERLING VISION OF BROOKFIELD SQUARE, INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President & Chief Executive Officer



 
STERLING VISION OF CALIFORNIA, INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President & Chief Executive Officer



 
STERLING VISION OF CAMBRIDGE SQUARE, INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President & Chief Executive Officer



 
STERLING VISION OF CAMP HILL, INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President & Chief Executive Officer



 
STERLING VISION OF CLIFTON PARK, INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President & Chief Executive Officer



 
STERLING VISION OF COLUMBIA MALL, INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President & Chief Executive Officer



 
STERLING VISION OF DELAFIELD, INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President & Chief Executive Officer



 
STERLING VISION OF DULLES, INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President & Chief Executive Officer



 
STERLING VISION OF EAST ROCKAWAY, INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President & Chief Executive Officer







 
STERLING VISION OF FAIR OAKS, INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President & Chief Executive Officer



 
STERLING VISION OF FULTON ST., INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President & Chief Executive Officer



 
STERLING VISION OF GREEN ACRES, INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President & Chief Executive Officer



 
STERLING VISION OF HAGERSTOWN, INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President & Chief Executive Officer



 
STERLING VISION OF HEMPSTEAD, INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President & Chief Executive Officer



 
STERLING VISION OF IRONDEQUOIT, INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President & Chief Executive Officer



 
STERLING VISION OF ISLANDIA, INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President & Chief Executive Officer



 
STERLING VISION OF JOHNSON CITY, INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President & Chief Executive Officer



 
STERLING VISION OF KENOSHA, INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President & Chief Executive Officer







 
STERLING VISION OF M STREET, INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President & Chief Executive Officer



 
STERLING VISION OF MENLO PARK, INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President & Chief Executive Officer



 
STERLING VISION OF MONTGOMERY MALL, INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President & Chief Executive Officer



 
STERLING VISION OF MYRTLE AVE., INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President & Chief Executive Officer



 
STERLING VISION OF NANUET, INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President & Chief Executive Officer



 
STERLING VISION OF NEWPARK, INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President & Chief Executive Officer



 
STERLING VISION OF OLEAN, INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President & Chief Executive Officer



 
STERLING VISION OF ONTARIO MILLS, INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President & Chief Executive Officer



 
STERLING VISION OF OWINGS MILLS, INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President & Chief Executive Officer







 
STERLING VISION OF PARAMUS PARK, INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President & Chief Executive Officer



 
STERLING VISION OF POTOMAC MILLS, INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President & Chief Executive Officer



 
STERLING VISION OF SOUTH TOWN PLAZA, INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President & Chief Executive Officer



 
STERLING VISION OF SPOTSYLVANIA, INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President & Chief Executive Officer



 
STERLING VISION OF STATEN ISLAND, INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President & Chief Executive Officer



 
STERLING VISION OF WESTMINSTER, INC.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President & Chief Executive Officer



 
VISIONCARE OF CALIFORNIA



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President & Chief Executive Officer



 
VISION OPTICAL CO.



By:/s/Glenn Spina
 
Name:  Glenn Spina, Its President & Chief Executive Officer




